Alison D. Bauer
William F. Gray, Jr.
FOLEY HOAG LLP
1301 Avenue of the Americas
25th Floor
New York, New York 10019
Tel: (646) 927-5500
Fax: (646) 927-5599

Proposed Attorneys for Debtor and Debtor
in Possession


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- x
                                                           :      Chapter 11
In re                                                      :
                                                           :      Case No. 19-12346 (SHL)
LIDDLE & ROBINSON, L.L.P.,1                                :
                                                           :      (Joint Administration Requested)
                           Debtor                          :
---------------------------------------------------------- x      Related to ECF No. 5


                                      NOTICE OF REVISED BUDGET

           PLEASE TAKE NOTICE that on July 22, 2019, the above-captioned debtor and debtor

in possession (the “Debtor”) filed the Debtor’s Motion for Entry of Interim and Final Orders

Pursuant to 11 U.S.C. §§ 105, 361, 362, 363 And 507, Rules 2002, 4001, and 9014 of the

Federal Rules of Bankruptcy Procedure (1) Authorizing Use of Cash Collateral, (2) Granting

Adeuate Protection, (3) Modifying the Automatic Stay, and (4) Scheduling a Final Hearing [ECF

No. 5] (the “Motion”).




11
     The last four digits of the Debtor’s taxpayer identification number are 6440.



B5022101.1
       PLEASE TAKE FURTHER NOTICE that the Debtor hereby files a revised Budget

(the “Revised Budget”) for the use of Cash Collateral (as defined in the Motion), to be attached

as Exhibit A to the proposed interim order approving the Motion. A copy of the Revised Budget

is attached hereto as Exhibit A.

Dated: New York, New York
July 26, 2019
                                                            FOLEY HOAG LLP

                                                            By: /s/ Alison D. Bauer

                                                            Alison D. Bauer
                                                            William F. Gray, Jr.
                                                            1301 Avenue of the Americas
                                                            25th Floor
                                                            New York, New York 10019
                                                            Tel: (646) 927-5500
                                                            Fax: (646) 927-5599

                                                            Proposed Attorneys for the Debtor
                                                            and Debtor in Possession
  Exhibit A

Revised Budget
           Liddle & Robinson
       Debtor-In-Possession Budget
                   Date of Printout:
                        July 24, 2019


United States Bankruptcy Court Southern District of New York
Liddle & Robinson, LLP Weekly Cash Flows
BUDGET

Week:                                                       1              2             3              4             5              6          Total
Actual / Forecast:                                       Forecast      Forecast       Forecast       Forecast      Forecast       Forecast
Week Ending:                                             7/27/19        8/3/19        8/10/19        8/17/19       8/24/19        8/31/19
Cash Receipts
  L&R Income                                              $160,000              -              -             -             -       $100,000    $260,000
  Other                                                          -              -              -             -             -              -           -
Total Cash Receipts                                       $160,000             $0             $0            $0            $0       $100,000    $260,000

Operating Expenses
 Rent                                                             -       ($9,400)             -             -             -              -      ($9,400)
 Attorney Payroll                                                 -             -        (15,000)            -       (15,000)             -      (30,000)
 Headhunter                                                       -             -              -             -             -              -            -
 JLL Draw                                                         -       (15,000)             -             -             -              -      (15,000)
 Staff Payroll                                                    -             -         (7,100)            -        (7,100)             -      (14,200)
 New Hire (Paralegal/Assistant)                                   -             -         (5,000)            -        (5,000)             -      (10,000)
 Health / Life Insurance                                          -        (8,500)             -             -             -              -       (8,500)
 Malpractice Insurance                                            -        (6,000)             -             -             -              -       (6,000)
 Utilities                                                        -             -              -             -             -              -            -
 Office Services (Solarus technologies)                           -        (2,000)             -             -             -              -       (2,000)
 Repairs/Maintenance                                              -             -              -             -             -              -            -
 Other Operating Expenses                                    (1,000)       (1,000)        (1,000)       (1,000)       (1,000)        (1,000)      (6,000)
                                     (1)
  Client Expenses to be Advanced                             (2,000)       (2,000)       (2,000)        (2,000)       (2,000)        (2,000)     (12,000)
  Accounting Services                                             -        (7,206)            -         (7,206)            -         (7,206)     (21,618)
  Taxes                                                           -             -             -              -             -              -            -
  Storage Costs                                                   -       (10,610)            -              -             -              -      (10,610)
Total Operating Expenses                                    ($3,000)     ($61,716)     ($30,100)      ($10,206)     ($30,100)      ($10,206)   ($145,328)

Operating Cash Flow                                       $157,000       ($61,716)     ($30,100)      ($10,206)     ($30,100)       $89,794    $114,672

Restructuring Costs
  UST Fees                                                        -               -              -           -                -           -            -
  Bankruptcy Counsel                                        (50,000)              -              -     (25,000)               -     (25,000)    (100,000)
  Accountants                                               (30,000)              -              -     (15,000)               -     (15,000)     (60,000)
  Unsecured Creditors Professionals                               -               -              -           -                -           -            -
Total Restructuring Costs                                   (80,000)              -              -     (40,000)               -     (40,000)    (160,000)

Net Cash                                                   $77,000       ($61,716)     ($30,100)      ($50,206)     ($30,100)       $49,794     ($45,328)

Beginning Bank Cash (2)                                   $114,112       $191,112      $129,396        $99,296       $49,090        $18,990     114,112
  Operating Cash Flow                                       77,000        (61,716)      (30,100)       (50,206)      (30,100)        49,794     (45,328)
Ending Cash Balance                                       $191,112       $129,396       $99,296        $49,090       $18,990        $68,784     $68,784

Notes: Approved Budget under the Jeffrey Lew Liddle Case (Case No: 19-10747).
1)
     Amounts to be reimbursed by clients.
2)
     Beginning cash balance of $114K based on Liddle & Robinson income transferred from the Jeffrey Lew Liddle Debtor-In-Possession account.




                                                                                                                                                            2 of 2
